Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 4, 2015

                                    No. 04-15-00039-CV

                                      Tracey MURPHY,
                                          Appellant

                                              v.

                                 D’Ann MAYFIELD, et al.,
                                        Appellees

            Trial Court Nos. 10-07-00123-CV; 09-09-00128-CV & 09-05-0071-CV

                                           ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against appellant in relation to
this appeal because she qualifies as indigent under TEX. R. APP. P. 20.

       It is so ORDERED on March 4, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2015.

                                               _____________________________
                                               Keith E. Hottle, Clerk